      Case 1:19-cv-03377-LAP Document 343 Filed 09/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                    Plaintiff,               19 Civ. 3377 (LAP)

-against-

ALAN DERSHOWITZ,                                     ORDER

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Dershowitz’s letters (see

dkt. nos. 334, 335, 341, 342) requesting relief from the

protective order to allow him to disclose a settlement agreement

designated as confidential in this case to counsel for Prince

Andrew in a different case, viz., Giuffre v. Prince Andrew, Duke

of York, 21 Civ. 06702 (LAK) (a case in which Mr. Dershowitz is

not a party).   Ms. Giuffre (a party in that case and this case)

opposes the request. (See dkt. nos. 337, 338, 340).          Mr.

Dershowitz seeks this relief “as a matter of professional

ethics” (dkt. no. 341 at 1) to fulfill his “professional

obligation” to ensure that Ms. Giuffre cannot assert claims in

another lawsuit that Mr. Dershowitz believes are barred based on

his reading of a settlement agreement, (dkt. no. 334 at 1).

     There is no basis for Mr. Dershowitz’s requesting a

document subject to the protective order for use in another case



                                    1
         Case 1:19-cv-03377-LAP Document 343 Filed 09/16/21 Page 2 of 2



to which he is not a party.        To the Court’s knowledge, Mr.

Dershowitz has not been commissioned as a roving ethics monitor.

    The Court notes, however, that parties who have standing

(here, for example, Ms. Giuffre (who, as noted, is opposed) and

perhaps Prince Andrew, who has not been heard from) may seek to

lift the protective order for valid reasons, and, as Ms.

Giuffre’s counsel noted, Prince Andrew is likely to seek to

obtain the settlement agreement in discovery in Giuffre v.

Prince Andrew, Duke of York in any event.

    Accordingly, for the reasons noted above, Mr. Dershowitz’s

request to permit disclosure of the settlement agreement (dkt.

nos. 334, 335) is denied.

    SO ORDERED.

Dated:       New York, New York
             September 16, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
